Title: To Thomas Jefferson from Theodorus Bailey, 10 September 1824
From: Bailey, Theodorus
To: Jefferson, Thomas


Dear Sir,
New york
10. Septr 1824.
Your letter under date of the 3d & bearing the Post Mark of the 6th instant, was received here this morning—The letter which it covered for General De Lafayette, was immediately delivered to that Gentleman, who is now here receiving the grateful & merited hospitality of our Citizens. He has still many visits to make before he proceeds to the South—I am very truly & respectfully your friendTheodorus Bailey